October 8, 2010 Mr. H. Christopher Owings Assistant Director United States Securities and Exchange Commission treet, NE Mail Stop 3561 Washington, D.C. 20549-3561 RE:Calpine Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 25, 2010 Definitive Proxy Statement on Schedule 14A Filed April 5, 2010 File No. 001-12079 Mr. Owings: We are in process of completing our response to your comment letter to us dated September 30, 2010; however, the Company needs additional time to provide appropriate, thorough responses requested in your comment letter. The comment letter requests that the Company respond within 10 business days or that the Company tell you when the Company will provide you with a response. Confirming the Company’s telephone conversation with the Staff on October 7, 2010, we are requesting an extension to provide our response on or before October 29, 2010. We appreciate the Staff’s assistance in this matter. My phone number is (713) 570-4654 and my fax number is (713) 353-9167 for future correspondence or should you have additional questions. Sincerely, /s/ Kenneth A. Graves Kenneth A. Graves Vice President and Interim Chief Accounting Officer
